Citation Nr: 1230500	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  07-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his February 2007 Substantive Appeal, the Veteran requested the opportunity to testify at a Travel Board hearing.  The Veteran was given conflicting notice about when his hearing would occur and what form his hearing would take.  He has twice been scheduled for video-conference hearings.  In August 2012, however, he clarified that he wished to testify before a member of the Board in a Travel Board hearing instead of a video-conference hearing.  As such, the Board has no discretion and must remand this matter to schedule the Veteran for a travel board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2011) before a Veterans Law Judge at the Winston-Salem, North Carolina Regional Office.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

